            Case 1:19-cv-12564-MBB Document 1-3 Filed 12/23/19 Page 1 of 8

                                                                            Adriana Lafaille
                                                                            Staff Attorney
                                                                            (617) 482-3170 x308
                                                                            alafaille@aclum.org



                                                                              June 20, 2019


Chief Privacy Officer/Chief FOIA Officer
U.S. Department of Homeland Security
245 Murray Drive SW
STOP-0655
Washington, D.C. 20528-0655
foia@hq.dhs.gov

FOIA Officer
Freedom of Information Act Office
Immigration and Customs Enforcement
500 12th Street, SW, Stop 5009
Washington, D.C. 20536-5009
ice-foia@dhs.gov

Re:        FOIA request re DHS handling of allegations of gang membership

Dear FOIA officer:

This letter constitutes a request pursuant to the Freedom of Information Act,
5 U.S.C. § 552, on behalf of the American Civil Liberties Union of Massachusetts
(ACLUM).

I.         Documents Requested

For each of the following requests, ACLUM asks that responsive electronic records
be provided electronically in their native file format, if possible. Alternatively,
ACLUM asks that the records be provided electronically in a text-searchable, static-
image format (PDF), in the best image quality in the agency’s possession, and in
separate, Bates-stamped files. See 5 U.S.C. § 552(a)(3)(B).

ACLUM requests:

      1.      All Homeland Security Investigations (HSI) memoranda, documentation,
              and/or reports relating to an individual’s verified or suspected gang
              affiliation, whether addressed to an “Alien File” or sent to any other
              agency or sub-agency, including the Immigration and Customs
              Enforcement’s (ICE) Office of Chief Counsel (OCC), ICE Enforcement and
              Removal Operations (ERO), the Boston Immigration Court, U.S.


     ACLU Foundation of Massachusetts 211 Congress St., Boston, MA 02110 • 617.482.3170 •
                                      www.aclum.org
        Case 1:19-cv-12564-MBB Document 1-3 Filed 12/23/19 Page 2 of 8
Page 2
6/19/19 FOIA re DHS use of gang allegations

         Citizenship and Immigration Services, Department of Homeland Security
         (DHS) Office of Intelligence and Analysis, and the U.S. Attorney’s Office.
         Please do not redact the zip code, country of origin, year of birth, or basis
         for gang affiliation. This request is limited to memoranda, documentation
         or reports created or submitted by HSI in Massachusetts between
         September 1, 2015 and the date of the search.

   2.    All correspondence between HSI Special Agent Sean Connolly and DHS
         Office of Intelligence and Analysis, ICE’s National Gang Unit, ICE OCC
         and/or ICE ERO. This request is limited to correspondence between May
         1, 2017 and October 31, 2017, and between January 1, 2019 and the date
         of the search.

   3.    All correspondence between HSI Special Agent Sean Connolly and the
         Boston Police Department (BPD), Boston Regional Intelligence Center
         (BRIC), Chelsea Police Department, Everett Police Department,
         Nantucket Police Department, New Bedford Police Department, Pittsfield
         Police Department, Revere Police Department, the Massachusetts State
         Police, and/or any school district employees in Massachusetts between
         September 1, 2015 and the date of the search.

   4.    All documents mentioning East Boston High School (EBHS), Chief Eric
         Weston, Lt. Kenneth Badgett, Lt. James Giardina, Sgt. Gabriel Rosa
         and/or Officer Roy Ercolano, including communications with each of these
         individuals, between January 1, 2015 and the date of the search.

   5.    All documents mentioning the BPD-ICE Task Force or Boston Police
         Sergeant Detective Gregory Gallagher, between January 1, 2015 and the
         date of the search.

   6.    All communications with Boston Police Sergeant Detective Gregory
         Gallagher or another member of the BPD-ICE task force between May 1,
         2017 and October 31, 2017, and between January 1, 2019 and the date of
         the search.

   7.    All documents related to Operation Matador or any other enforcement
         operations targeting gang members or associates in Massachusetts.

   8.    All documents reflecting DHS Office of Intelligence and Analysis’ access to
         the BRIC’s gang database and other databases containing information
         about the suspected gang affiliation of Massachusetts individuals.

   9.    All memoranda of understanding or other agreements pertaining to the
         sharing of intelligence or information with state and local law
         enforcement in Massachusetts, including but not limited to agreements
             Case 1:19-cv-12564-MBB Document 1-3 Filed 12/23/19 Page 3 of 8
Page 3
6/19/19 FOIA re DHS use of gang allegations

              with the Commonwealth Fusion Center, the Massachusetts State Police,
              BRIC, and the Boston Police Department.

      10.     Policy directives, internal memos, or other guidance, whether formal or
              informal, related to the practices and procedures for screening individuals
              for possible gang involvement, including but not limited to (a)
              unaccompanied minors; (b) nationals of Mexico, El Salvador, Honduras,
              and/or Guatemala; (c) any other category of individual with cases pending
              before U.S. Citizenship and Immigration Services or the Executive Office
              of Immigration Review.

      11.     Any record documenting the number of DHS employees assigned to work
              at the Commonwealth Fusion Center, the name of the component agency
              that employs each employee (e.g. HSI, ERO, etc.), the employee’s job title,
              and/or the employee’s level or type of permission to access databases
              containing information about alleged gang association.

      12.     Any record documenting the number of DHS employees assigned to work
              at the BRIC, the name of the component agency that employs each
              employee (e.g. HSI, ERO, etc.), the employee’s job title, and/or the
              employee’s level of permission to access the Gang Assessment Database
              and any other databases containing information about alleged gang
              association.

      13.     Any record of the databases maintained by Massachusetts state or local
              entities that are searchable or accessible by representatives of the
              Department of Homeland Security.

      14.     Any document describing HSI or other DHS procedures pertaining to the
              verification of information originating from state and local law
              enforcement, including field interaction/observation/encounter (FOIE) or
              similar reports and gang designation determinations.

II.         ACLUM is entitled to expedited processing

ACLUM requests expedited processing under 5 U.S.C. § 552(a)(6)(E) and 6 C.F.R.
§ 5.5(d). Expedited processing is warranted because there is a particular “urgency to
inform the public” concerning how DHS obtains, evaluates, disseminates and uses
allegations about an individual’s gang membership, 5 U.S.C. § 552(a)(6)(E), and
ACLUM’s “main professional activity or occupation is information dissemination,”
6 C.F.R. § 5.5(d)(3).

First, there is “compelling need” for expedited processing based upon the “urgency
to inform the public concerning . . . Federal Government activity.” 5 U.S.C.
§ 552(a)(6)(E); see 6 C.F.R. § 5.5(d)(1)(ii). The President of the United States has
         Case 1:19-cv-12564-MBB Document 1-3 Filed 12/23/19 Page 4 of 8
Page 4
6/19/19 FOIA re DHS use of gang allegations

claimed to have taken thousands of gang members off the streets.1 And ICE
purports to be “focused on removing public safety threats, such as convicted
criminal aliens and gang members . . . .”2 Yet numerous reports have highlighted
the inaccuracies of the gang databases DHS relies on3 and the human consequences
of these enforcement practices.4 ACLUM has a compelling need to inform the public
about these issues.

Second, ACLUM is an organization whose “main professional activity or occupation
is information dissemination.” 6 C.F.R. § 5.5(d)(3). Through its Data for Justice
Project, ACLUM publishes data, reports, and public records that it obtained
through requests to government agencies.5 ACLUM’s regular means of
disseminating information also include: a website with approximately 150,000
visitors every year;6 reports,7 know-your-rights materials,8 news releases,9 and




1 Salvador Rizzo, President Trump’s claim that ‘thousands and thousands’ of MS-13 members are off
the streets, Washington Post (February 8, 2018), washingtonpost.com/news/fact-checker/wp/2018/
02/08/president-trumps-claim-that-thousands-and-thousands-of-ms-13-members-are-off-the-streets/.
2 News Release: ICE arrests 32 during 5-day enforcement action in New England (June 6, 2019),

ice.gov/news/releases/ice-arrests-32-during-5-day-enforcement-action-new-england.
3 See, e.g., Mick Dumke, Chicago’s Gang Database Is Full of Errors — And Records We Have Prove It,

ProPublica Illinois (Apr. 19, 2018), propublica.org/article/politic-il-insider-chicago-gang-database.
4 See, e.g., Phillip Martin, On Nantucket, Alleged Gang Member Moves On, But Is Not Free, WGBH

(Dec. 18, 2018), wgbh.org/news/local-news/2018/12/18/alleged-gang-member-on-nantucket-moves-on-
but-is-not-free.
5 See data.aclum.org. To avoid burdening the agency with an unnecessarily large submission, this

request does not include exhibits relevant to the ACLU of Massachusetts’ public information
activities. If such documentation would be helpful to your review of this request, please let me know.
6 See aclum.org.
7 See ACLU of Massachusetts Briefing Paper, Facts Over Fear: The benefits of declining to prosecute

misdemeanor and low level offenses (March 2019), aclum.org/sites/default/files/20180319_dtp-
final.pdf; Kade Crockford, Beyond Sanctuary: Local Strategies for Defending Civil Liberties, THE
CENTURY FOUNDATION (Mar. 2018), tcf.org/content/report/beyond-sanctuary/; Nasser Eledroos and
Kade Crockford, Social Media Monitoring in Boston: Free Speech in the Crosshairs (Feb. 2018),
privacysos.org/social-media-monitoring-boston-free-speech-crosshairs/; No Tape, No Testimony: How
Courts Can Ensure the Responsible Use of Body Cameras (Nov. 2016), aclum.org/sites/default/files/
wp-content/uploads/2016/11/ACLU_BodyCameras_11.21_final.pdf; The War on Marijuana in Black
and White: A Massachusetts Update (Oct. 2016), aclum.org/sites/default/files/tr-report-10-2016-final-
with-cover.pdf; Back to the Drawing Board: Student Privacy in Massachusetts K-12 Schools (Oct.
2015), aclum.org/sites/default/files/wp-content/uploads/2015/10/back_to_the_drawing_board_report_
large_file_size.pdf; Black, Brown and Targeted: A Report on Boston Police Department Street
Encounters from 2007-2010 (Oct. 2014), aclum.org/sites/default/files/wp-content/uploads/2015/06/
reports-black-brown-and-targeted.pdf; Our Homes are Not Battlefields: Reversing the Militarization
& Federalization of Local Police in Massachusetts (June 2014), aclum.org/sites/default/files/wp-
content/uploads/2015/06/reports-our-homes-are-not-battlefields.pdf; see also aclum.org/reports.
8 See aclum.org/en/know-your-rights (providing know-your-rights materials for many scenarios,

including airports, phone use in schools, FBI questioning, and police-pedestrian encounters).
9 See aclum.org/en/know-your-rights.
         Case 1:19-cv-12564-MBB Document 1-3 Filed 12/23/19 Page 5 of 8
Page 5
6/19/19 FOIA re DHS use of gang allegations

other publications;10 an email newsletter to more than 100,000 subscribers;11 two
blogs that attract thousands of readers monthly;12 a facebook account with more
than 25,000 followers,13 a twitter account with more than 24,000 followers,14 and
other social media accounts;15 a podcast series;16 and educational events and regular
public speaking engagements.

In addition, ACLUM is an affiliate of the national ACLU, which regularly
disseminates content created by the ACLU and its affiliates through email
updates to more than one million subscribers, a print magazine distributed to
over 350,000 ACLU members, a blog attracting more than 40,000 unique
visitors per month, its website, social media accounts, and other
publications.17

II.    Requester is entitled to a fee waiver

ACLUM is entitled to a fee waiver under the FOIA statute and Department of
Justice Regulations for two reasons. First, ACLUM qualifies as a representative of
the news media. Second, release of the records requested is in the public interest
and not in any commercial interest of the requester. For these reasons, DHS has on
numerous occasions agreed not to charge ACLUM and the ACLU fees associated
with responding to FOIA requests.18

       1. ACLUM is a representative of the news media as defined in the
       statute and regulations.

ACLUM is entitled to a fee waiver because it is a representative of the news media
under both the FOIA statute and the Department of Justice regulations regarding
FOIA fees. 5 U.S.C §551(a)(4)(A)(ii); 28 CFR 16.11(d)(1). ACLUM is a representative
of the news media in that it is an organization “actively gathering news for an
entity that is organized and operated to publish or broadcast news to the public,”

10 See, e.g., The Future of Freedom: Action Report (“2018 Annual Report”), aclum.org/sites/default/
files/aclum_2018_annual_report_full.pdf.
11 See 2018 Annual Report at 16.
12 See On Liberty, aclum.org/en/on-liberty; Privacy SOS, privacysos.org.
13 See facebook.com/aclumass/.
14 See twitter.com/ACLU_Mass.
15 See instagram.com/aclu_mass/; youtube.com/channel/UC14AFyqfizR4gMAMa8KlZ3A.
16 See aclum.org/en/civil-liberties-minute.
17 See generally, aclu.org.
18 For example, on August 5, 2015, ICE granted ACLUM a public interest fee waiver for a request for

documents about shackling in immigration court. ICE also granted the ACLU of Massachusetts a
waiver of all search fees for a request submitted on Jan. 25, 2007. In June 2018, the U.S. Citizenship
and Immigration Services waived fees for a request for documents relating to the use of social media
surveillance. In August 2017, Customs and Border Protection (CBP) waived fees for a request for
records relating to a muster sent by CBP in April 2017. In May 2017, CBP waived fees for a request
for documents related to electronic device searches at the border.
         Case 1:19-cv-12564-MBB Document 1-3 Filed 12/23/19 Page 6 of 8
Page 6
6/19/19 FOIA re DHS use of gang allegations

where “news” is defined as “information that is about current events or that would
be of current interest to the public.” 5 U.S.C. § 552(a)(4)(A)(ii)(II); 28 CFR §
16.11(b)(6).

ACLUM meets the statutory definition of a “representative of the news media”
because it is “an entity that gathers information of potential interest to a segment of
the public, uses its editorial skills to turn raw materials into a distinct work, and
distributes that work to an audience.” Nat’s Security Archive v. Dep’t of Defense, 880
F.2d 1381, 1387 (D.C. Cir 1989). See also Electronic Privacy Information Ctr. v.
Dep’t of Defense, 241 F. Supp. 2d 5, 10-15 (D.D.C. 2003) (finding non-profit interest
group that disseminated an electronic newsletter and published books was a
“representative of the media” for purposes of FOIA.)

ACLUM is a non-profit, non-partisan civil rights and civil liberties organization
with over 80,000 members and supporters across Massachusetts. ACLUM is the
Massachusetts affiliate of the national ACLU, a non-profit, non-partisan
organization with over 1.5 million members nationwide.

Gathering and disseminating current information to the public is a critical and
substantial component of ACLUM’s mission and work. As described above, ACLUM
regularly publishes reports that rely on data and information obtained from public
records requests.19 In fact, ACLUM has a dedicated Data for Justice website which
provides analysis of public records obtained by ACLUM.20 As previously described,
ACLUM’s regular means of disseminating information also include: a website with
approximately 150,000 visitors every year; various publications; an email
newsletter to more than 100,000 subscribers; two blogs; social media accounts with
more than 50,000 total followers; a podcast series; and educational events and
regular public speaking engagements.21 ACLUM’s website, blogs, and other
publications are widely available to the public at no cost.

These characteristics are typically sufficient to convey “representative of the news
media” status on FOIA requesters. Courts have held that “[i]t is critical that the
phrase ‘representative of the new media’ be broadly interpreted if the act is to work
as expected … I[n] fact, any person or organization which regularly publishes or
disseminates information to the public … should qualify for waivers as a
‘representative of the news media.’” Electronic Privacy Ctr. v. Dep’t of Defense, 241
F. Supp. 2d 5, 10 (D.D.C. 2003).




19 See aclum.org/reports; see also, supra, n.7.
20 See data.aclum.org.
21 See, supra, nn.5-17; aclum.org.
         Case 1:19-cv-12564-MBB Document 1-3 Filed 12/23/19 Page 7 of 8
Page 7
6/19/19 FOIA re DHS use of gang allegations

       2. The records sought are in the public interest and ACLUM has no
          commercial interest in the disclosure.

ACLUM is also entitled to a waiver or reduction of fees because “[d]isclosure of the
requested information is in the public interest because it is likely to contribute
significantly to public understanding of the operations or activities of the
government,” and such disclosure “is not primarily in the commercial interest of the
requester.” 5 U.S.C. § 552(a)(4)(A)(iii); 28 CFR § 16.11(k)(1)(i) and (ii).

This request aims at furthering public understanding of government policies and
conduct that profoundly impact human lives. Through this request, ACLUM seeks
to help the public understand how DHS receives and utilizes information from local
and state police, particularly as it relates to allegations of gang membership. The
President has made immigration issues a focus of his administration, and has
repeatedly promised to deport noncitizens who are alleged gang members.22 Recent
press coverage has also demonstrated that the public is very interested in
understanding how gang allegations by school officials and police officers are
obtained and used by DHS, and how gang and other information about noncitizens
is shared with DHS by local officials.23

ACLUM is a non-profit whose sole purpose is to protect civil rights and liberties for
all persons in Massachusetts. It has no commercial interest in the information.

                                           Conclusion

If our request is denied in whole or part, we ask that you justify all deletions by
reference to specific exemptions of the FOIA. We expect you to release all segregable


22 See twitter.com/realdonaldtrump/status/1099995611305254912 (Feb. 25, 2019) (“Drugs, Gangs
and Human Trafficking must be stopped!”); twitter.com/realdonaldtrump/status/1014098721460686
849 (July 3, 2018) (promising to send ICE to get gangs out of the country); twitter.com/
realdonaldtrump/status/854268119774367745 (April 18, 2017) (“We are removing [gangs] fast!”).
23 Shannon Dooling, City Officials File Stronger ‘Trust Act’ After Concerns Over Boston Police

Cooperation With ICE, WBUR (June 13, 2019), wbur.org/news/2019/06/13/boston-revised-trust-act;
Shannon Dooling, Boston Police Confirm Officer's Involvement In ICE Arrest. ACLU Wants More
Info, WBUR (March 7, 2019), wbur.org/news/2019/03/07/boston-police-ice-task-force; Hannah Dreier,
How a crackdown on MS-13 caught up innocent high school students, NY Times Magazine (Dec. 27,
2018), nytimes.com/2018/12/27/magazine/ms13-deportation-ice.html; Phillip Martin, On Nantucket,
Alleged Gang Member Moves On, But Is Not Free, WGBH (Dec. 18, 2018), wgbh.org/news/local-
news/2018/12/18/alleged-gang-member-on-nantucket-moves-on-but-is-not-free; Shannon Dooling,
What A Boston Student's Deportation Reveals About School Police And Gang Intelligence, WBUR
(Dec. 13, 2018), wbur.org/news/2018/12/13/east-boston-student-discipline-to-deportation; Phillip
Martin, Civil Rights Groups Say Police In Schools Are Source Of False Gang Alerts. Not So Says
Boston Police, WGBH News (June 17, 2018), wgbh.org/news/news/2018/06/17/civil-rights-groups-say-
police-in-schools-are-source-of-false-gang-alerts-not-so-says-boston-police; Shannon Dooling, A Minor
Fight In A Boston School Landed One Student In ICE Custody, Advocates Fear, WBUR (Jan. 26,
2018), wbur.org/news/2018/01/26/boston-student-ice-custody.
       Case 1:19-cv-12564-MBB Document 1-3 Filed 12/23/19 Page 8 of 8
Page 8
6/19119 FOIA re DRS use of gang allegations

portions of otherwise exempt material. We reserve the right to appeal a decision to
withhold any information or to deny a waiver of fees.

We look forward to your reply to the Request within twenty (20) business days, as
required under 5 U.S.C. § 552(a)(6)(A)(i).

Thank you for your prompt attention to this matter.

Sincerely,
